Title: From Alexander Hamilton to Marquis de Chastellux, [14 June 1784]
From: Hamilton, Alexander
To: Chastellux, Marquis de


[New York, June 14, 1784]
Monsieur Le Chevalier
Colonel Clarkeson, who will have the honor of delivering you this, being already known to you, I give him this letter more for the sake of renewing to you the assurances of my attachment and esteem, than from a supposition that he will stand in need of any new title to your attention. I will therefore only say of him that his excellent qualities cannot be known without interesting those to whom they are known and that from a personal and warm regard for him I should be happy, if any thing I could say could be an additional motive for your countenance and civilities to him.
I speak of him in the capacity of a friend: As the messenger of Science he cannot fail to acquire the patronage of one of her favourite ministers. He combines with the views of private satisfaction which a voyage to Europe cannot but afford, an undertaking for the benefit of a Seminary of learning lately instituted in this state.
Learning is the common concern of Mankind; and why may not poor republicans who can do little more than wish her well, send abroad to solicit the favours of her patrons and friends? Her ambassador will tell you his errand. I leave it to your Mistress to command and to the Trustees of the institution to ask your interest in promoting his mission.
Permit me only to add that if there is any thing in this country by which I can contribute to your satisfaction nothing will make me happier at all times than that your commands may inable me to give you proofs of the respectful and affectionate attachment with which I have the honor to be Monsieur Le Chevalier Your most Obedient and humble servant
A H
New YorkJune 14. 1784
The Chevalier De Chastelus
